Citation Nr: 1441303	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-20 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for peripheral neuropathy of the right upper extremity.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for peripheral neuropathy of the left upper extremity.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for peripheral neuropathy of the right lower extremity.

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for peripheral neuropathy of the left lower extremity.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to July 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In the September 2011 rating decision, the RO considered the issues on the merits.  While the service connection issues have been constructively reopened by the RO, the Board has a legal duty to address the "new and material evidence" requirement of 38 C.F.R. § 3.156 in such instances regardless of the actions of the RO.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran testified before the undersigned Veterans Law Judge at a May 2014 videoconference hearing.  The record was held open for 60 days to allow for the Veteran to submit additional evidence.  He submitted additional evidence and waived RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2013).

The reopened issues of entitlement to service connection for right upper, left upper, right lower and left lower extremity peripheral neuropathy, respectively, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a December 2006 decision, the RO denied claims of service connection for peripheral neuropathy of the right and left upper and right and left lower extremities.  The Veteran was notified of this decision in February 2007 and he did not appeal the decision.
 
2.  Evidence received since the RO's December 2006 decision relates to an unestablished fact necessary to substantiate the claims and it raises a reasonable possibility of substantiating the underlying claims.


CONCLUSIONS OF LAW

1.  The December 2006 RO decision, which denied the Veteran's claims of service connection for peripheral neuropathy of the right and left upper and right and left lower extremities, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  The criteria for reopening a service connection claim for peripheral neuropathy of the right upper extremity have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for reopening a service connection claim for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The criteria for reopening a service connection claim for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The criteria for reopening a service connection claim for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims of service connection for a peripheral neuropathy of the extremities were denied by the RO in a December 2006 rating decision.  The Veteran was notified of the decision in February 2007.  New and material evidence was not received during the period in which to appeal.  See 38 C.F.R. § 3.156(b) (2013).  The Veteran did not appeal the decision; therefore, it is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In determining whether the evidence is new and material, the basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Since the December 2006 RO decision, VA treatment records, to include records pertaining to in-patient treatment for diabetic neuropathy, have been added to the claim file.  Also added to the claims file are statements and testimony by the Veteran in support of his claim wherein he explains that his physician had explained to him that electromyography (EMG) testing might not show his type of neuropathy and that his examination was therefore inadequate.

The issues of service connection for peripheral neuropathy were denied in December 2006 due, in part, to the fact that a disability was not demonstrated by the evidence of record.  Evidence added to the claim file includes VA physicians stating that the Veteran has peripheral neuropathy.  Such evidence is new, as it was not previously considered by the Board, and material, as it speaks directly to the issue of whether the Veteran has a disability which may be service connected.

As new and material evidence has been received, the Board concludes that the claims are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claims are further addressed in the remand section.


ORDER

As new and material evidence has been presented, the claim of service connection for peripheral neuropathy of the right upper extremity has been reopened and, to this extent only, the appeal is granted.

As new and material evidence has been presented, the claim of service connection for peripheral neuropathy of the left upper extremity has been reopened and, to this extent only, the appeal is granted.

As new and material evidence has been presented, the claim of service connection for peripheral neuropathy of the right lower extremity has been reopened and, to this extent only, the appeal is granted.

As new and material evidence has been presented, the claim of service connection for peripheral neuropathy of the left lower extremity has been reopened and, to this extent only, the appeal is granted.


REMAND

The Veteran testified that since his last, April 2012 VA examination, he has been diagnosed with peripheral neuropathy, and that his physician had informed him that his specific type of neuropathy would not be demonstrated on EMG testing.  Thus, on remand, the Veteran should be provided a new VA examination to address the nature and etiology of any identified peripheral neuropathy.  More recent VA and private treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all additional VA treatment records from the VA Medical Center in Minneapolis, Minnesota dated after April 2014.  Contact the Veteran and request authorization and consent to release information to VA for the records from any private physician who has treated the Veteran for neuropathy.

If any records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a neurological VA examination.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  

The examiner should conduct all necessary tests, review test results, examine the Veteran, and provide an opinion as to the medical probabilities that the Veteran has peripheral neuropathy of the right upper, left upper, right lower, and or/left lower extremities that is due to his service-connected diabetes mellitus, type II.  An opinion should be provided for each identified neurological disability.

The examiner is specifically requested to comment on the accuracy of EMG testing in finding neuropathy.

All examination results, along with the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the reopened issues on the merits.  If any of the benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


